Case 1:19-cv-02967-ELH Document 4 Filed 10/10/19 Page 1 of 1

_DisERIGT COURT OF MARYLAND FOR

LOCATED AT (COURT ADDRESS)

 

 

 

  

Clerk: Please docket this case in an action of L]contract

co: AINT/APPLICATION AND AFFIDAVIT . '
IN SUPPORT OF JUDGMENT . :

$5,000 or under C1) over $5,000 Cover $10,000-

'tort

(Jreplevin ((]detinue [_] bad faith insurance clai

TSE Control Ne |

 

 

The particulars of this case are;
2918012352404

 

 

 

 

 

  
    

   

 

 

 

 

. Fri ___ PARTIES j
Chars Soharson, -
SUR Bearas Hill Raad TS AC bina yees denied —
\ Abercluen , oe _/—Physical(, Dreaking
- dahnson S laptop “duciag
{ Deten a ‘orvo by: OL) i
* TP rcperah QA Seay 4 Fai tcoyre li Aa, ond Cr RC iing
_prdminicteate" CO Peiate

   

   

 

 

 

 

 

 

 

Pot Pleiatitf- Name, Addross, Telephone Number & Code

 

 

NY

_ MILITARY SERVICE nal Gad

 

 

 

 

 

U.S. Dept of Homoland Securit, Bem WW do te ob clad
fA CQ me
1 Atims Menademiumt Brand Bm,
GO1S. (2 Set, TSA-% el
Aic\inorron, VA 29 sqz- “oe Cy Conte
Dy Shedtr
4, Ceean 7 u (Seo Continuation Shes!)
ga aa The Plaintiff claims 6S =~. plus interest of $ p ;
A cea "Interest at the 7] pale Cl contractual rate calculated at
caer | % from 44s} 2019 to ¥ (3919  ( days x$
Servebyt per day) and attorney's fees of $ : plus court costs,
"ED ovls al Zoi Cc \V' ooge Ci contted ‘C] Return of the property and damages of $
Co Privato for its detention in an action of'replevin. -
ams OMZ - Pres | LJ Return of the property, or its value, plus damages ‘of
. C1 Constable far its detention i in action of detinue,
; \ . . DD Shestr J 0D San ‘
. "aaTO . — and demands ju¢gment-for relief,

     
 
 
  

 

Signgiife of? lalntifyy A ttorn: Tay Code
Peixb  Sthasord
els Malle Aberin nD 3/n

oak Syst . .
i) Lif

 
 
  
 

 

 

C1 Defendant(s)

Oo No Defendant is in.the military service. The facts supporting this statement are:

 

is/are in the military service.

 

 

a faust be given for tho Cant to conclude Gat exch Detendant who ls a nasal porton [s not Io tho millllary,

 

A Tami unable to determine whether-or not: any Defendant is in military service

@ penalties of of f perjury that the facts and matte: t forth in the aforegoing Affidavit are true and correct to
my knowledge, information, and ; f
3/29 Ne | :

aio . igostirs C _

APPLIGATION AND AFFIDAVIT: IN SUPPORT OF JUDGMENT, (Seo | Plaintiff Notice on Back Pa

the best o declare ‘or affirm under the

 

Attached hereto are the indicated 4 dgcumments which
claim against the Defendant, including the amount of any interest claim
Fyirorerly auth authenticated ecopy of any Fate,

Check OOther written document

contain sufficient detail as to liability and damage to apprise the ck Page} olealy of | the
security agreement upon which claim i is based CiItemized statement of account-(Mnterest worksheet

erified, itemized repair bill or estimate

 

’ [HEREBY CERT: That Tam the }4Plaintife O

of the Plaintiffherein and am competent to testify to _

 

the matters stated in this complaint,
Plaintiff the-sum set forth in. the Complaint.
I solemnly. affirm
competent to testi

¥ 128) in ms
CVv-001 (ont) (Rev. 01/2016) Print Date (01/2016)

to these matters.

ich are made on my péronal knowledge; that there ia justly due and owing by the Detendant to the
ler the penalties Of perjury and upon persenal knowledge that the contents of the above Complaint are true and I am

 
